Citation Nr: 1759370	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for testicular cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2. Entitlement to special monthly compensation.

3. Entitlement to compensation under 38 U.S.C. § 1151 for Methicillin-resistant Staphylococcus aureus (MRSA) infection.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to March 1978.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference in September 2014.  A copy of the hearing transcript has been associated with the claims file.   

In January 2015, the Board remanded the issues of entitlement to service connection for testicular cancer, special monthly compensation based on aid and attendance, and entitlement to compensation under 38 U.S.C. § 1151 for further development.  The remand required the RO to take appropriate steps to request any updated treatment records and to afford the Veteran a VA examination regarding his MRSA claim.  In compliance with the remand directives, a VA treatment records and a VA examination were obtained.  The directives having been substantially complied with, and the matter is again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina from December 1976 to August 1977.  Exposure to contaminated water is conceded.

2.  Testicular cancer was not manifest in service or within one year of separation.  Testicular cancer is not attributable to service, including as due to exposure to contaminated water at Camp Lejeune.

3.  The Veteran has not suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less.

4.  Service connected disability has not rendered the Veteran bedridden, helpless or housebound.  

5.  The Veteran is not service connected for testicular cancer or related chemotherapy.

6.  The Veteran does not have a service connected disability rated as total and others rated as 60 percent. 

7.  The Veteran is not permanently housebound by reason of his service-connected disability or disabilities.

8.  Additional disability of an infection was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable due to care received by VA from June 2010 to November 2010.


CONCLUSIONS OF LAW

1.  Testicular cancer was not incurred in or aggravated by service, and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for special monthly compensation (SMC) have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. § 3.350, 3.352 (2017).

3.  The criteria for compensation pursuant to the provisions of 38 U.S.C. § 1151 for additional disability of an infection have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

Service connection may also be established for a malignant tumor to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.

The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on date.  Amended 38 C.F.R. §§ 3.307  and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia; aplastic anemia and other myelodysplastic syndromes; bladder cancer; kidney cancer; liver cancer; multiple; myeloma; non-Hodgkin's lymphoma; and Parkinson's disease.  

In addition, the amendments establish a presumption that these individuals were disabled during the relevant period of service, thus establishing active military service for benefit purposes.  This amendment implements a decision by the Secretary of Veterans Affairs that service connection on a presumptive basis is warranted for claimants who served at Camp Lejeune and later develop the certain diseases listed above.  

As such, the Veteran's testicular cancer is not presumed to be related to his exposure to contaminated water at Camp Lejeune during his service.  Nevertheless, exposure to contaminated water is conceded.  The central issue in this case is whether the Veteran's testicular cancer is etiologically related to that exposure.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis.


III.  Testicular Cancer

The Veteran contends he is entitled to service connection because he was exposed to contaminated water while at Camp Lejeune.  As previously discussed, exposure is conceded based upon the Veteran's presence at the facility.

The Veteran's August 1976 enlistment examination was clinically normal for the abdomen and lower extremities.  In his associated August 1976 report of medical history, he denied a history of tumor, growth, cyst, or cancer.  He wrote "I am in good health" and signed the document.  A STR from October 1976 indicates the Veteran complained of pain in his left testicle which got hurt while climbing a rope.  His left testicle was about one inch below the right.  A December 1977 physical evaluation board indicates a finding of separation and a notation only listing Osteochondritis dissecans, medial femoral condyle, both knees.  

VA treatment records show impressions of and treatment for testicular cancer, notably in 2010 and 2011.  He began his first round of chemotherapy in August 2010.  An October 2010 VA treatment records indicate that the Veteran's PICC line was found to be uncapped.  He was suspected of using intravenous drugs.  He previously had the PICC line as part of his chemotherapy.  VA treatment records show testicular carcinoma was first identified in July 2010.  An April 2011 VA treatment record for testicular cancer indicates the Veteran reported, "I'm feeling better."  A VA treatment record from July 2011 indicates that the Veteran was doing very well oncologically and is feeling well in the aftermath of treatment for testicular cancer.  

In his September 2011 Notice of Disagreement, NOD, the Veteran stated that he is appealing the decision as being unfair.  

The Veteran testified regarding his testicular cancer at a videoconference hearing in September 2014.  He testified that his doctor told him it was rare for him to have cancer at his age.  At the time he was 50 years old.  He testified that he had to stay home because of the cancer from 2010 to 2011.

The Veteran was afforded a VA genitourinary examination with addendum opinion in July 2011.  The VA examiner cited that The National Academy of Sciences National Research Council published its Contaminated Water Supplies at Camp Lejeune Assessing Potential Health Effects in 2009.  This report included review of studies addressing exposure to Trichloroethylene (TCE) and Tetrachloroethylene or Perchloroethylene (PCE), as well as mixture of the two and discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE PCE or solvent mixture exposure.  They include (1) esophageal cancer (2) lung cancer (3) breast cancer (4) bladder cancer (5) kidney cancer (6) adult leukemia (7) multiple myeloma (8) myleodisplasic syndromes (9) renal toxicity (10) hepatic steatosis (11) female infertility (12) miscarriage with exposure during pregnancy (13) scleroderma and (14) neurobehavioral effects.

The associated VA addendum medical opinion states that upon discussion there were no potential risk factors found, including family history, occupational history, and exposure to other related carcinogens and any other history.

A March 2011 general medical examination identified right testis seminoma.  It reports the date of onset was approximately ten years ago.  The manifestations were pain and swelling in the testicles, with surgery and chemotherapy in November 2010.  The course since its onset had been stable.  

A July 2016 VA treatment record indicates the Veteran denied testicular pain, nausea, and vomiting.  He was last checked for metastases in September 2012.  An abdominal MRI of the abdomen and pelvis and CT scan of the thorax were all clinically negative.

Here, the most probative evidence is the VA treatment records and the July 2011 VA examination.  The VA treatment records indicate testicular cancer first manifest many years after discharge, in 2010.  The Veteran received treatment for this disability.  Here, testicular cancer was not noted during service or within one year of separation.  Although he injured the left testicle when climbing a rope, there is no evidence that such injury resulted in disability or subsequent development of cancer.  An MRI from September 2012 did not reveal any metastases.  The Veteran's STRs contain no indications of testicular cancer or its symptoms.  They indicate he was discharged based upon a knee disability.  In addition, testicular cancer is not a presumptive disease based upon his time at Camp Lejeune, and there is no competent evidence linking the remote onset to service.  Consequently, service connection for testicular cancer is not warranted.


IV.  Special Monthly Compensation

In his September 2011 Notice of Disagreement (NOD) the Veteran states that he is entitled to aid and attendance on account of his testicular cancer, knees, and migraines.

The Veteran is service connected for migraine syndrome with blurred vision at 50 percent from September 16, 1985.  He is also service connected for degenerative arthritis of the left knee at 50 percent from December 23, 2013.  He is also service connected for chondromalacia of the right knee with degenerative arthritis at 50 percent from December 23, 2013.

In January 2015, the Board found that the severity of the multiple service-connected disabilities render the Veteran incapable of obtaining and retaining substantially gainful employment, and granted a TDIU.  

The special monthly compensation provided by 38 U.S.C. 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden, or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350 (b).

If the Veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound, then monthly compensation shall be awarded.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C. § 1114 (s).  

The following will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3): inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran was afforded a September 2010 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The VA examination indicated that the Veteran is restricted lifting and climbing stairs.  He is able to feed himself.  He is not able to prepare his own meals.  He needs assistance with hygienic needs including shaving, bathing, and tying his shoes.  The Veteran requires nursing home care.  He requires AM, PM, and night medication management.  He does not have the ability to manage his own financial affairs due to migraines, chemotherapy side effects, and disorientation.  He presently has nausea, fatigue, hunger loss, and muscle pain.  He was well nourished, alert, and oriented.  He had no restrictions of the lower extremities.  He had no restrictions of the spine, trunk, and neck.  His disabilities affecting his ability to perform self-care, ambulate, or travel beyond the premises, are dizziness, loss of memory, poor balance, movement, and poor ambulation.  He does not leave the premises except for medical appointments.  He has knee braces.  He stays home when he is on bed rest for chemotherapy.  His provider leaves as needed.

VA treatment records show impressions of and treatment for prostate cancer.  VA treatment records show testicular carcinoma was first identified in July 2010.  An April 2011 VA treatment record for testicular cancer indicates the Veteran reported, "I'm feeling better."  A VA treatment record from July 2011 indicates that the Veteran was doing very well oncologically and is feeling well in the aftermath of treatment for testicular cancer.  He continued to live at an AFC home but is applying for a voucher and hoped to move sometime that summer.  He was no longer on any psychotropic medications and was staying clean and sober.  He was clean, neat, and well spoken.  The physician opined that he was able to manage his own funds.  

The Veteran testified regarding his testicular cancer at a videoconference hearing in September 2014.  He testified that he was in a non medical facility from 2010 to 2011.  He later found out that it was a three-quarter house.  When told by the VLJ that "it's critical to establish that you are, in fact, service-connected for the testicular cancer..." the Veteran replied "I understand.  We can resolve it."

In this case, the Board is considering the issue of entitlement to SMC based upon the need for aid and attendance or based upon housebound status.  Each benefit is contingent upon the severity of service connected disability.

Based upon his September 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance and lay argument, the Veteran appears to assert the need for aid and attendance primarily due to non-service connected chemotherapy stemming from his testicular cancer.  Service connection has not been granted for this disability.  In addition, the most probative evidence, including impressions by VA treatment providers, show that the Veteran's testicular cancer and associated chemotherapy took place in 2010 and 2011, and that he ultimately moved from the AFC facility where he was living during chemotherapy.  

Unfortunately, special monthly compensation based on aid and attendance is not warranted based on the Veteran's non-service connected disability.  The above referenced September 2010 examination explicitly indicates the Veteran was suffering as a result of his chemotherapy and its side effects.  The Veteran is not service connected for a testicular cancer disability, including the resulting treatment.  The evidence of record indicates he needs assistance, but does not show that he is helpless due to service connected disability.  

The Veteran competent to report that he has been diagnosed with testicular cancer and therefore requires home care.  

The most probative evidence establishes that his need for additional care is due to testicular cancer and chemotherapy.  The Board finds the VA examiner's description of nausea, fatigue, hunger loss, and muscle pain on the part of the Veteran to be attributable to his chemotherapy, which is in turn for his non-service connected testicular cancer.   He is currently service connected only for migraines, degenerative arthritis of the left knee, and chondromalacia of the right knee with degenerative arthritis and baker's cyst.  In addition, he has not suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less.  Even though a total disability (TDIU) due to a single service connected disability was granted in January 2015, he does not have separately ratable disability rated as 60 percent disabling.  Consequently, special monthly compensation must be denied.

In addition, the Board notes that the Veteran is not entitled to SMC for loss of a creative organ because he is not service connected for his testicular cancer.

V.  Compensation under 38 U.S.C. § 1151 for MRSA infection

The Veteran contends that he developed MRSA as the result of VA treatment in October 2010, and generally stemming from events associated with VA treatment (chemotherapy) received from June 2010 to November 2010 for testicular cancer.

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service- connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury. Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361 (b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

In the instant case The Veteran has a history of IV drug abuse.  He was ultimately diagnosed with MRSA line septicemia.  In other words he became septic from an infection that he obtained through the line.

A VA treatment record from October 2010 indicates that the Veteran was off ward last night, and upon return, his peripherally inserted central catheter (PICC) line ports were no longer clamped.  The Veteran was confronted on suspicion of self-injection into the PICC line, which he denied.  He was instructed that he is not to leave floor.

A subsequent infectious disease note from October 2010 states that the nursing staff noted PICC line was uncapped after the Veteran returned from outside, and there were also signs of irritation.  Bacteremia secondary to MRSA was identified when blood cultures and specitablities were sent which were positive for MRSA.  He was found to have line sepsis.  He was noted to have a history of intravenous drug use, and it was suspected that he used the PICC line to inject intravenous drugs.

In his September 2011 Notice of Disagreement (NOD), the Veteran states that there was carelessness and negligence at a VA hospital resulting in his MRSA infection.

An August 2011 VA medical opinion indicates that the any indwelling catheter carries a risk of development of infection.  There is nothing in the medical records to suggest that there was any negligence or lack of proper medical care that led to his developing this infection.  In addition, the medical records state that the suspicion was that the patient obtained this infection through self-administration of drugs through his port.  The physician noted that the VA treatment record in October 2010 shows that there was a suspicion that the Veteran obtained the infection through self-administration of drugs through the port as he had a history of intravenous drug abuse. 

The Veteran testified regarding his testicular cancer at a videoconference hearing in September 2014.  He testified that he was in a VA facility going through chemotherapy every day for five treatments per week.  VA treatment providers put a PICC line from up under his arm that would go to his heart.  He had an IV stick with one bag of morphine and one bag of something else.  One of the nurses caught this.  So they put him in an isolation room.  His doctor got mad because he had to go out and smoke cigarettes.  He was neglected by one of the nurses while receiving treatments by being put in the isolation room, and he subsequently caught an infection.  His doctor got mad because he was smoking cigarettes, and also questioned why he was isolated if he had a rare form of a disease.  He stopped drinking, hadn't had a drink in five years, and was working on stopping smoking cigarettes.  

A July 2015 VA medical opinion was obtained.  The VA physician echoed her prior findings from August 2011 and indicated that she reviewed the claims file.  She noted that there are no residuals of the MRSA infection noted.  She echoed her previous findings that the Veteran has a history of IV drug use.  The VA examiner opined that the Veteran uncapped the PICC line.  She opined that it did not spontaneously uncap.  The VA examiner concluded that any indwelling catheter carries a risk of development of infection.  He would have had multiple procedures and lines while admitted.  It is a standard risk and would be clearly understood by a patient.  The VA examiner opined that the Veteran injects himself with drugs, and the records state he most likely had this infection in the past from injecting drugs.  

Here, with respect to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the Board acknowledges the Veteran's arguments that experienced pain in his arm and feels he was neglected by being placed in an isolated room.  The Board also acknowledges that he underwent chemotherapy as previously discussed in the time period and VA facility as reported by the Veteran.  The August 2011 and July 2015 VA medical opinions addressed this contention and noted that the Veteran's history of intravenous drug use, and that the PICC line does not become uncapped by itself.  The July 2015 VA medical opinion also noted that the Veteran received numerous procedures and PICC lines, so they would not all become uncapped.  The medical records show that in the months prior to the MRSA infection, the Veteran was instructed not to leave the floor and there was a suspicion of self-administered drugs when his lines were found unclamped.  The Board finds this to be highly probative.  Thus, the Veteran's contentions that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in the circumstances surrounding his contraction of a MRSA infection are not supported by the record given his actions and intravenous drug use history.  The Board assigns them little probative weight.  In addition, the Board notes that the Veteran's MRSA appears to have been acute and resolved.  Moreover, the actions of the VA medical professionals do not otherwise demonstrate negligence or other failing such that the provisions for benefits pursuant to 38 U.S.C. § 1151 have been met.

The Board is sympathetic to the Veteran's frustration with his MRSA infection and the fact that they manifested in proximity to his 2010 and 2011 chemotherapy for testicular cancer.  The Board finds, however, that the preponderance of the probative evidence is against his contention that these disabilities were due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals or that he was not fully informed as to the nature of the surgery, potential risks, and alternatives.  As such, the criteria for entitlement to compensation under 38 U.S.C. § 1151 have not been met.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for testicular cancer is denied.

Entitlement to special monthly compensation is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for Methicillin-resistant Staphylococcus aureus (MRSA) infection is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


